Citation Nr: 1628618	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-09 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a compensable rating for a right ankle disability.

2. Entitlement to a compensable rating for residuals of a traumatic brain injury (TBI).

3. Entitlement to service connection for headaches.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1971.  Among his numerous decorations are the Combat Action Ribbon and the Purple Heart Medal.   

This matter is on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the appeal is currently with the RO in Portland, Oregon.   

The Veteran testified before the undersigned Veterans Law Judge in January 2016.  A transcript of the hearing is of record.

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, the Board has reviewed this evidence and finds that it is has been previously reviewed by the RO or does not relate to the issue on appeal.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ankle disability has been characterized by some pain and limitation of motion; ankylosis of the ankle with plantar flexion less than 30 degrees, "marked" limitation of motion, ankylosis of the subastragalar or tarsal joint, malunion of the astragalus with marked deformity, or a foot disorder that is 
"moderately severe" has not been shown.  

2.  The Veteran's TBI has been characterized by no disturbances in memory, attention, concentration and executive function, judgment, social interaction, orientation, motor activity, visual and spatial orientation, neurobehavioral effects, communication, consciousness, or other "subjective symptoms."

3.  Headaches were not shown in service or for many years thereafter, and are not related to service or to a service-connected TBI.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for a right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5270, 5271, 5272, 5273, 5284 (2015).

2.  The criteria for an initial compensable rating for a TBI have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R.  §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, DC 8045 (2015).  

3.  The criteria for entitlement to service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

On the other hand, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).



Right Ankle

The Veteran currently receives a noncompensable rating for degenerative arthritis of the right ankle resulting from a fracture to the right lateral malleolus under 38 C.F.R. § 4.71a, DC 5271 (addressing limitation of motion of the ankle).  

As an initial matter, the Board determines that a 10 percent rating is warranted for the Veteran's right ankle disability.  Specifically, in cases where a veteran has a noncompensable rating for a musculoskeletal disability, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion even without actual limitation of motion or loss of motion that is non-compensable."  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In other words, a diagnosis of arthritis is not necessary in order for a compensable rating to be warranted based simply on pain.  In this case, such limitation of motion in the Veteran's right ankle has been shown, and this alone is sufficient to warrant a compensable rating.  See also 38 C.F.R. § 4.71a, DC 5003 (2015).  

However, a rating in excess of 10 percent is not warranted.  Specifically, in order to warrant a rating in excess of 10 percent for degenerative arthritis of the ankle, the evidence must show:

* Ankylosis of the ankle with plantar flexion less than 30 degrees (20 percent under DC 5270); 
* "Marked" limitation of motion (20 percent DC 5271); 
* Ankylosis of the subastragalar or tarsal joint in poor weight-bearing position (20 percent under DC 5272); or 
* Malunion of the astragalus with marked deformity (20 percent under DC 5273).
38 C.F.R. § 4.71a (2015).  

A 20 percent rating may also be warranted based on an injury to the foot that is "moderately severe" in nature under 38 C.F.R. § 4.71a, DC 5284 (2015).  The normal ranges of motion in the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2015).

Here, during a VA examination in December 2012, the Veteran explained that he fractured in ankle while playing basketball in 1968.  He has not experienced any additional injuries since then, although he inverts it about 1 or 2 times per year.  Upon examination, he displayed 35 degrees of plantar flexion and five degrees of dorsiflexion with no additional limitation due to pain.  While there was some limitation of motion, however, there was no indication of ankylosis, deformity, atrophy of disuse, instability, or pain in the soft tissue.  There was also no diminishment in strength.  

Given this evidence, the Board is able to determine that there is no ankylosis and, while there is some limitation of motion, it is not to the extent that it is "marked" in nature.  Moreover, given that his limitation of motion is relatively moderate and that he is still able to ambulate quite easily on his right ankle, the evidence does not indicate a foot injury that is "moderately severe" in nature.  Therefore, a rating in excess of 10 percent is not warranted on a schedular basis.  

TBI

In a May 2010 rating decision, the Veteran was granted service connection for residuals of a TBI, with a noncompensable rating under 38 C.F.R. § 4.124a, DC 8045 (addressing residuals of a TBI).  

Under this diagnostic code, there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as "decreased memory, concentration, attention, and executive functions of the brain."  The term  "executive functions" includes factors such as goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  The extent of cognitive impairment is evaluated under the table contained in 38 C.F.R. § 4.124a, which addresses "Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."   

The table for evaluating cognitive impairment addresses 10 facets of a traumatic brain injury related to cognitive impairment and subjective symptoms, and provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, as well as a 5th level, the highest level of impairment, labeled "total."  These facets include memory, attention, concentration and executive function, judgment social interaction, orientation, motor activity, visual and spatial orientation, neurobehavioral effects, communication, consciousness, and other "subjective symptoms."  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  

For example, if one facet is classified as a 3, then a 70 percent evaluation is assigned.  

When a veteran displays subjective symptoms, such symptoms should be applied to this table, unless the symptoms may be evaluated under another diagnostic code.  For example, if there are any emotional or behavioral symptoms that have been clinically diagnosed, such symptoms should be evaluated under the schedule of ratings for mental disorders listed in 38 C.F.R. § 4.130.  Similarly, if the residuals of the TBI include other diagnosable symptoms such as (but not limited to) motor and sensory dysfunction, visual impairment, hearing loss and tinnitus, loss of sense of smell and taste, or any other disorders, they should be evaluated under the appropriate diagnostic code, and then combined under 38 C.F.R. § 4.25.

After a review of the evidence, the Board determines that a compensable rating is not warranted.  Specifically, at a VA examination in February 2012, the examiner noted that the TBI resulted when he received a gunshot wound to the occipital area of the head while serving in Vietnam, resulting in temporary unconsciousness and amnesia.  

Upon examination, he had no complaints regarding impairment of memory, attention concentration or executive functions.  His social interaction was routinely appropriate, and his judgment was normal.  He was observed to be always oriented to person, place, time and situation, and his motor activity and spatial orientation were normal.  No other subjective symptoms were observed, nor were there any neurobehavioral effects or difficulty in communicating.  

Based on this evidence, the Board may conclude that none of the facets listed in the table are greater than zero.  As such, a compensable rating is not warranted on this basis.  If the problem becomes worse, he should let the VA know immediately.   

While it is true that the Veteran has experienced some symptoms that could be construed as related to his TBI, most specifically tinnitus and an acquired psychiatric disorder, he is already in receipt of separate ratings for these disabilities.  Of particular note, while the Veteran did originally disagree with his assigned disability rating for his psychiatric disorder, he indicated that he was satisfied with the 50 percent rating he was eventually awarded.  As such, there is no question of law or fact to consider regarding these disorders.  

Finally, while the Veteran has complained of headaches, the evidence does not indicate that this disorder is a residual of his TBI.  Specifically, at a VA examination in February 2010, he stated that he experiences headaches 2 to 3 times per week, lasting approximately one hour.  He also stated that he experienced migraine headaches since before he entered active duty service, and that he did not experience any change in headache symptoms after his TBI.  He said effectively the same thing to a second VA examiner in December 2012.  

Both examiners agreed that, since the Veteran's headaches preceded his TBI, and there was no indication of a worsening of symptoms after his injury, his headaches were less likely than not related to his TBI.  Therefore, no separate ratings are warranted for the Veterans TBI beyond those that have already been assigned.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his TBI and ankle disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his TBI or his ankle disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's TBI or ankle disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  Similarly, as the diagnostic code for evaluating TBIs requires VA to consider all residuals under their own appropriated diagnostic codes, no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that a 10 percent rating, but no more, is warranted for the Veteran's right ankle disability.  However, increased rating for his TBI is not warranted, and this portion of the appeal is denied. 

Service Connection

The Veteran is claiming entitlement to service connection for migraines, which he asserts is related to the residuals of his service-connected TBI.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to headaches while in service.  Significantly, the Veteran's separation physical examination in April 1971 fails to document any complaints of or observed symptoms related headaches.  

In fact, the post-service evidence does not reflect symptoms related to headaches for many years after the Veteran left active duty service.  Specifically the first indication of headaches was not until March 1985, where he complained of such symptoms.  The Board emphasizes that this first indication of headaches is approximately 14 years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

The Board notes that, as a combat veteran, the VA shall accept lay evidence as sufficient proof for service-connection of any disease or injury alleged to have been incurred in or aggravated by during combat service, so long as such lay evidence is consistent with the circumstances of such service.  38 U.S.C.A. § 1154(b) (West 2014 & Supp. 2015).  However, in this case, he has never asserted that he began to experience headaches resulting from service or that they worsened during service.  To the contrary, he stated to VA examiners that he had been experiencing headaches well before active duty, and he has never asserted that his headaches worsened following his TBI.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service or a service-connected disability and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

As an initial matter, none of the clinical evidence of record attributes the Veteran's headaches to his active duty service, and no treating physician has opined that such a relationship exists.  

Recognition is given to the fact that headaches are a known residual of a TBI, and this appears to be the Veteran's primary assertion.  However, the medical evidence does not establish that the two are related in this instance.  Specifically the Board places significant value on the opinions of VA examiners who evaluated the Veteran's symptoms in February 2010 and December 2012.  On both occasions, the Veteran told the VA examiners that his headaches had preceded his TBI, and did not assert that they had ever worsened in severity.  Moreover, at the December 2012 VA examination, the examiner noted that the headaches were not associated with an aura or any dizziness, which are cardinal symptoms of migraine headaches.  Therefore, while both VA examiners noted the presence of intermittent headaches, both also opined that they appeared unrelated to his service-connected TBI.  

The Board finds that the examinations were adequate for evaluation purposes.  Specifically, both the examiners reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that either VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his headaches to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his headaches.  See Jandreau, 492 F.3d at 1377, n.4.  Because migraine headaches are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's migraine headaches are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

A 10 percent rating, but no more, for a right ankle disability, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial compensable rating for a TBI is denied.  

Service connection for headaches, to include as secondary to a TBI, is denied.  


REMAND

At his hearing before the Board in January 2016, the Veteran asserted that he is unemployable due to his service-connected disabilities.  When a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Accordingly, the case is REMANDED for the following action:

1. If the Veteran underwent any VA or private treatment relevant to his employability where the records of such treatment are not in the claims file, the RO should attempt to obtain them after acquiring any necessary authorization.

2. Any further development deemed necessary should be undertaken, to including obtaining any medical opinion.

3. Thereafter, adjudicate the issue of entitlement to TDIU for the period on appeal.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and provided the opportunity to respond.  Then, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


